DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein regarding the foreign references and NPL has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-8, 10, 12-16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11188267. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are the original versions of the claims submitted in the parent application that resulted in the patent or are reworded versions of the claims that cover similar material.


Instant Application
Patent
1. A method for handling sudden power off recovery, performed by a processing unit of an electronic apparatus, comprising: driving a flash interface to program data sent by a host into pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs) in a single-level cell (SLC) mode with a plurality of channels after detecting that the electronic apparatus has suffered a sudden power off (SPO), wherein the pSLC blocks are reserved from being written to during regular operations until the SPO is detected; and driving the flash interface to erase memory cells of all the pSLC blocks when data of all pSLC blocks has been read by the host.

3. The method of claim 1, comprising: determining that the electronic apparatus has suffered the SPO when detecting a long-data write command followed by a successive write command from a command queue.
1. A method for handling sudden power off recovery, performed by a processing unit of an electronic apparatus, comprising: driving a flash interface to program data sent by a host into pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs) in a single-level cell (SLC) mode with a plurality of channels after detecting a long-data write command followed by a successive write command from a command queue, wherein the pSLC blocks are reserved from being written to during regular operations until the SPO is detected, wherein the long-data write command instructs the processing unit to program data whose length exceeds a threshold, and a starting logical address indicated by the successive write command is the next address of an end logical address indicated by the long-data write command.

4. The method of claim 1, comprising: driving the flash interface to erase memory cells of all the pSLC blocks after detecting that the electronic apparatus has completed a sudden power off recovery (SPOR).
5. The method of claim 1, wherein a plurality of physical blocks of each LUN are divided into normal blocks and the pSLC blocks, memory cells of the pSLC blocks are Triple Level Cells (TLCs) or Quad-Level Cells (QLCs), and a data programming in the SLC mode programs each memory cell of the pSLC blocks to one of two states.
2. The method of claim 1, wherein a plurality of physical blocks of each LUN are divided into normal blocks and the pSLC blocks, memory cells of the pSLC blocks are Triple Level Cells (TLCs) or Quad-Level Cells (QLCs), and a data programming in the SLC mode programs each memory cell of the pSLC blocks to one of two states.
6. The method of claim 1, comprising: 11Client Ref.: SMI-19-032-USCAI Yapto Ref.: 19P051-U2 driving the flash interface to program data sent by the host into the pSLC blocks of the LUNs using an interleave page programming after detecting that the electronic apparatus has suffered the SPO.
3. The method of claim 1, comprising: driving the flash interface to program data sent by the host into the pSLC blocks of the LUNs using an interleave page programming after detecting the long-data write command followed by the successive write command from the command queue.
7. The method of claim 1, comprising: recording execution results of host read commands associated with the pSLC blocks; and determining whether data of all pSLC blocks has been read by the host according to the execution results.
6. The method of claim 4, comprising: determining that the electronic apparatus has completed the SPOR when data of all pSLC blocks has been read by the host.
8. A non-transitory computer-readable storage medium for handling sudden power off recovery when executed by a processing unit of an electronic apparatus, the non-transitory computer- readable storage medium comprising program code to: drive a flash interface to program data sent by a host into pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs) in a single-level cell (SLC) mode with a plurality of channels after detecting that the electronic apparatus has suffered a sudden power off (SPO), wherein the pSLC blocks are reserved from being written to during regular operations until the SPO is detected; and drive the flash interface to erase memory cells of all the pSLC blocks when data of all pSLC blocks has been read by the host.

10. The non-transitory computer-readable storage medium of claim 8, comprising program code to: determine that the electronic apparatus has suffered the SPO when detecting a long-data write command followed by a successive write command from a command queue, wherein the long-data write command instructs the processing unit to program data whose length exceeds a threshold, and a starting logical address indicated by the successive write 12Client Ref.: SMI-19-032-USCA1 Yapto Ref.: 19P051-U2 command is the next address of an end logical address indicated by the long-data write command.
7. A non-transitory computer storage medium for handling sudden power off recovery when executed by a processing unit of an electronic apparatus, the non-transitory computer storage medium comprising program code to: drive a flash interface to program data sent by a host into pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs) in a single-level cell (SLC) mode with a plurality of channels after detecting a long-data write command followed by a successive write command from a command queue, wherein the pSLC blocks are reserved from being written to during regular operations until the SPO is detected, wherein the long-data write command instructs the processing unit to program data whose length exceeds a threshold, and a starting logical address indicated by the successive write command is the next address of an end logical address indicated by the long-data write command.

9. The non-transitory computer storage medium of claim 7, comprising program code to: drive the flash interface to erase memory cells of all the pSLC blocks after detecting that the electronic apparatus has completed a sudden power off recovery (SPOR).
13. The non-transitory computer-readable storage medium of claim 8, comprising program code to: drive the flash interface to program data sent by the host into the pSLC blocks of the LUNs using an interleave page programming after detecting that the electronic apparatus has suffered the SPO.
8. The non-transitory computer storage medium of claim 7, comprising program code to: drive the flash interface to program data sent by the host into the pSLC blocks of the LUNs using an interleave page programming after detecting the long-data write command followed by the successive write command from the command queue.
14. An apparatus for handling sudden power off recovery, comprising: a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface, and arranged to operably drive the flash interface to program data sent by a host through the host interface into pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs) in a single- level cell (SLC) mode with a plurality of channels after detecting that the apparatus has suffered a sudden power off (SPO); and drive the flash interface to erase memory cells of all the pSLC blocks when data of all pSLC blocks has been read by the host.

15. The apparatus of claim 14, wherein the pSLC blocks are reserved from being written to during regular operations until the SPO is detected.

18. The apparatus of claim 14, wherein the processing unit is arranged to operably determine that the apparatus has suffered the SPO when detecting a long-data write command followed by a successive write command from a command queue, and the long-data write command instructs the processing unit to program data whose length exceeds a threshold, and a starting logical address indicated by the successive write command is the next address of an end logical address indicated by the long-data write command.
10. An apparatus for handling sudden power off recovery, comprising: a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface, and arranged to operably drive the flash interface to program data sent by a host through the host interface into pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs) in a single-level cell (SLC) mode with a plurality of channels after detecting a long-data write command followed by a successive write command from a command queue, wherein the pSLC blocks are reserved from being written to during regular operations until the SPO is detected, wherein the long-data write command instructs the processing unit to program data whose length exceeds a threshold, and a starting logical address indicated by the successive write command is the next address of an end logical address indicated by the long-data write command.

12. The apparatus of claim 10, wherein the processing unit is arranged to operably drive the flash interface to erase memory cells of all the pSLC blocks after detecting that the apparatus has completed a sudden power off recovery (SPOR).
12. The non-transitory computer-readable storage medium of claim 8, comprising program code to: record execution results of host read commands associated with the pSLC blocks; and determine whether data of all pSLC blocks has been read by the host according to the execution results.
14. The apparatus of claim 12, wherein the processing unit is arranged to operably determine that the apparatus has completed the SPOR when data of all pSLC blocks has been read by the host.
16. The apparatus of claim 14, wherein a plurality of physical blocks of each LUN are divided into normal blocks and the pSLC blocks, memory cells of the pSLC blocks are Triple Level Cells (TLCs) or Quad-Level Cells (QLCs), and a data programming in the SLC mode programs each memory cell of the pSLC blocks to one of two states.
11. The apparatus of claim 10, wherein a plurality of physical blocks of each LUN are divided into normal blocks and the pSLC blocks, memory cells of the pSLC blocks are Triple Level Cells (TLCs) or Quad-Level Cells (QLCs), and a data programming in the SLC mode programs each memory cell of the pSLC blocks to one of two states.
20. The apparatus of claim 14, wherein the processing unit is arranged to operably drive the flash interface to program data sent by the host into the pSLC blocks of the LUNs using an interleave page programming after detecting that the apparatus has suffered the SPO.
15. The apparatus of claim 10, wherein the processing unit is arranged to operably drive the flash interface to program data sent by the host into the pSLC blocks of the LUNs using an interleave page programming after detecting the long-data write command followed by the successive write command from the command queue.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7, 8, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US PGPub 2016/0268000, hereafter referred to as Thompson) in view of Memblaze_2011, MemSolid2.0: pSLC + multiple backups to ensure metadata security, csdn.net, 2015 (hereafter referred to as Memblaze).
Regarding claim 1, Thompson teaches a method for handling sudden power off recovery, performed by a processing unit of an electronic apparatus, comprising: driving a flash interface to program data into pseudo single-level cell (pSLC) blocks in a single-level cell (SLC) mode with a plurality of channels after detecting that the electronic apparatus has suffered a sudden power off (SPO), wherein the pSLC blocks are reserved from being written any data in regular operations until the SPO is detected (Paragraph [0042], describes the reserved stripe which is a set of pSLC blocks that are used to store metadata during a power loss. Those blocks that are allocated to the stripe are not used for normal data operations. While not explicitly shown, a flash memory is being used which does contain channels to the dies that the data is being saved on and would be used to facilitate the transfer (as it is standard architecture for flash memories)). 
Thompson further teaches driving a flash interface to program data sent by a host using a different mode than a normal mode (Paragraph [0049], states that in the event of a power failure data in the write buffer (sent by the host) is written to the flash memory in a modified MLC mode), driving the flash interface to erase memory cells of all the pSLC blocks when data of all the pSLC blocks have been read by the host (Paragraph [0041], states that the reserved stripe of pSLC blocks can be used to restore data upon recovery. Paragraph [0042], states that the reserved stripe can shift physical locations and is done in such a way that a power loss can occur during the middle of a shift. This means that once power is restored and the data recovered the shifting process can continue causing the current blocks to be deallocated/erased). Since Thompson teaches both writing data sent from the host and writing data into a pSLC block that is not used during normal operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of writing the data in the write buffer to the flash memory with that of writing the metadata to the flash memory to obtain the predictable result of driving a flash interface to program data sent by a host into pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs) in a single-level cell (SLC) mode with a plurality of channels after detecting that the electronic apparatus has suffered a sudden power off (SPO). Thompson does not teach pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs).
Memblaze teaches pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs) (The blog discusses protection features of PBlaze4 which has pSLC areas in each LUN that is used to store copies of relevant metadata). Since both Thompson and Memblaze teach the use of pSLC and MLC blocks it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Thompson to include a pSLC area for multiple LUNs as taught in Memblaze to obtain the predictable result of pseudo single-level cell (pSLC) blocks of a plurality of logical unit numbers (LUNs).
Regarding claim 7, Thompson and Memblaze teach all the limitations to claim 1. Thompson further teaches recording execution results of host read commands associated with the pSLC blocks; and determining whether data of all blocks has been read by the host according to the execution results (Paragraph [0040]-[0041], states that a table of contents can be used to determine what needs to be read from memory for a recovery operation. This means that a recording of these reads or equivalent mechanism has to exist so the process knows when all necessary data blocks are read and the recovery is complete). Memblaze further teaches pseudo single-level cell (pSLC) blocks (As stated in the rejection to claim 1, the blog discusses protection features of PBlaze4 which has pSLC areas). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 8 and 12, claims 8 and 12 are the computer readable medium claims associated with claims 1 and 7. Since Thompson and Memblaze teach all the limitations to claims 1 and 7, they also teach all the limitations to claims 8 and 12; therefore the rejection to claims 1 and 7 also applies to claims 8 and 12.
Regarding claim 14, claim 14 is the apparatus claim associated with claim 1. Since Thompson and Memblaze teach all the limitations to claim 1 and Thompson further teaches a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface (Fig. 1 and 2A and Paragraphs [0002], while the flash interface is not explicitly shown, the controller is stated to interface with the flash memory array meaning a flash interface has to be present), they also teach all the limitations to claim 14; therefore the rejection to claim 1 also applies to claim 14.
Regarding claim 15, Thompson and Memblaze teach all the limitations to claim 14. Thompson further teaches wherein the pSLC blocks are reserved from being written to during regular operations until the SPO is detected (Paragraph [0040] and [0049], states that the reserved stripe (pSLC blocks) are used for saving metadata after a power fail event has occurred). The combination of and reason for combining are the same as those given in claim 1.

Claims 2, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Memblaze as applied to claims 1, 10, and 16 above, and further in view of Troia (US PGPub 2019/0065397).
Regarding claim 2, Thompson and Memblaze teach all the limitations of claim 1. Thompson and Memblaze do not teach determining that the electronic apparatus has suffered the SPO when detecting a predefined command issued by the host.
Troia teaches determining that the electronic apparatus has suffered the SPO when detecting a predefined command issued by the host (Paragraph [0022], states the host can send a request that can include an interrupt or another command that indicates a change in condition such as power loss). Since both Thompson/Memblaze and Troia teach detecting a power failure it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of detecting power loss of Thompson and Memblaze with that of Troia to obtain the predictable result of determining that the electronic apparatus has suffered the SPO when detecting a predefined command issued by the host.
Regarding claim 9, Thompson and Memblaze teach all the limitations of claim 8. Thompson and Memblaze do not teach determine that the electronic apparatus has suffered the SPO when detecting a STANDBY IMMEDIATE command issued by the host.
Troia teaches determine that the electronic apparatus has suffered the SPO when detecting a STANDBY IMMEDIATE command issued by the host (Paragraph [0022], states the host can send a request that can include an interrupt or another command that indicates a change in condition such as power loss. While it is not called a STANDBY IMMEDIATE command it serves the same purpose and has the same function). Since both Thompson/Memblaze and Troia teach detecting a power failure it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of detecting power loss of Thompson and Memblaze with that of Troia to obtain the predictable result of determine that the electronic apparatus has suffered the SPO when detecting a STANDBY IMMEDIATE command issued by the host.
Regarding claim 17, claim 17 is the apparatus claim associated with claim 9. Since Thompson, Memblaze, and Troia teach all the limitations to claim 9 and Thompson further teaches a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface (Fig. 1 and 2A and Paragraphs [0002], while the flash interface is not explicitly shown, the controller is stated to interface with the flash memory array meaning a flash interface has to be present), they also teach all the limitations to claim 17; therefore the rejection to claim 9 also applies to claim 17.

Claims 3, 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Memblaze as applied to claims 1 and 10 above, and further in view of Ji et al. (US PGPub 2018/0349240, hereafter referred to as Ji).
Regarding claim 3, Thompson and Memblaze teach all the limitations of claim 1. Thompson and Memblaze do not teach determining that the electronic apparatus has suffered the SPO when detecting a long-data write command followed by a successive write command from a command queue. 
Ji teaches determining that the electronic apparatus has suffered the SPO when detecting a long-data write command followed by a successive write command from a command queue (Paragraphs [0015]-[0016], upon detection of a power failure the controller can issue a stop command followed by several write commands to be completed before power is fully lost. Paragraph [0036], states that write commands that have already been acknowledged by the host as complete will be given priority for finishing before power is lost. Fig. 2 and Paragraph [0046]-[0052] describe the entire process of detecting and responding to a power failure event. Paragraph [0048] states the existence of a command queue that is checked to determine which operations to perform and also states that write and erase commands can be considered the first type of commands that are used, which is further confirmed in Paragraph [0050]. Since the writes can be any write it is possible that the sequence can be a long write followed by a subsequent write. It should be noted that the determination is stated as happening when the writes are detected, not based on the fact that the writes are detected. It should also be noted that a long-data write in this claim is not given the same specificity as in claim 12). Since both Thompson/Memblaze and Ji teach saving data to memory during a power failure it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Thompson and Memblaze to have the memory determine a power failure has occurred by detecting a series of writes as taught in Ji to obtain the predictable result of determining that the electronic apparatus has suffered the SPO when detecting a long-data write command followed by a successive write command from a command queue.
Regarding claim 4, Thompson and Memblaze teach all the limitations of claim 1. Thompson further teaches a write command having a starting logical address that falls in a predefined range when a SPO is detected (Paragraph [0042], as stated in the rejection to claim 1, a reserved area to store data in the event of a power failure exists as a predefined range meaning the writes to it during a power failure will be within that range. Paragraph [0012], states that a logical to physical map exists meaning the range of the reserved stripe can be represented by a logical address range (particularly given that its actual physical location will move for wear leveling purposes)). Thompson and Memblaze do not teach determining that the electronic apparatus has suffered the SPO when detecting that a starting logical address of a host write command of a command queue falls within a predefined range.
Ji teaches determining that the electronic apparatus has suffered the SPO when detecting a host write (Paragraphs [0015]-[0016], upon detection of a power failure the controller can issue a stop command followed by several write commands to be completed before power is fully lost. Paragraph [0036], states that write commands that have already been acknowledged by the host as complete will be given priority for finishing before power is lost. Fig. 2 and Paragraph [0046]-[0052] describe the entire process of detecting and responding to a power failure event. Paragraph [0048] states the existence of a command queue that is checked to determine which operations to perform and also states that write and erase commands can be considered the first type of commands that are used, which is further confirmed in Paragraph [0050]. Since the writes can be any write it is possible that the sequence can be a long write followed by a subsequent write. It should be noted that the determination is stated as happening when the writes are detected, not based on the fact that the writes are detected.). Since both Thompson/Memblaze and Ji teach saving data to memory during a power failure it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Thompson and Memblaze to have the memory determine a power failure has occurred by detecting a series of writes as taught in Ji to obtain the predictable result of determining that the electronic apparatus has suffered the SPO when detecting that a starting logical address of a host write command of a command queue falls within a predefined range (since the writes would be directed to the reserved stripe which is a specified range).
Regarding claim 11, claim 11 is the computer readable medium claim associated with claim 4. Since Thompson and Memblaze teach all the limitations to claim 4, they also teach all the limitations to claim 11; therefore the rejection to claim 4 also applies to claim 11.
Regarding claim 19, claim 19 is the apparatus claim associated with claim 4. Since Thompson and Memblaze teach all the limitations to claim 4 and Thompson further teaches a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface (Fig. 1 and 2A and Paragraphs [0002], while the flash interface is not explicitly shown, the controller is stated to interface with the flash memory array meaning a flash interface has to be present), they also teach all the limitations to claim 19; therefore the rejection to claim 4 also applies to claim 19.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Memblaze as applied to claims 1 and 14 above, and further in view of Kotte et al. (US PGPub 2018/0260331, hereafter referred to as Kotte).
Regarding claim 5, Thompson and Memblaze teach all the limitations of claim 1. Memblaze further teaches wherein a plurality of physical blocks of each LUN are divided into normal blocks and the pSLC blocks (In the first figure it can be seen that the storage can be divided into the pSLC blocks and MLC blocks (normal blocks)), and a data programming in the SLC mode programs each memory cell of the pSLC blocks to one of two states (The purpose of pSLC blocks is to treat non-SLC blocks, like MLC, as SLC blocks. When programming pSLC blocks they are programmed in the same manner as SLC which is as if it were a 1 bit block that can be either 0 or 1, the two different states). Thompson and Memblaze do not teach memory cells of the pSLC blocks are Triple Level Cells (TLCs) or Quad-Level Cells (QLCs).
Kotte teaches memory cells of the pSLC blocks are Triple Level Cells (TLCs) or Quad-Level Cells (QLCs) (Paragraph [0007], states that part of the NAND device can operate as a pSLC cache with the device itself being either a TLC device or QLC device). Since both Thompson/Memblaze and Kotte teach the use of pSLC blocks it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the MLC cells of Thompson and Memblaze with the TLC or QLC cells of Kotte to obtain the predictable result of memory cells of the pSLC blocks are Triple Level Cells (TLCs) or Quad-Level Cells (QLCs).
Regarding claim 16, claim 16 is the apparatus claim associated with claim 5. Since Thompson, Memblaze, and Kotte teach all the limitations to claim 5 and Thompson further teaches a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface (Fig. 1 and 2A and Paragraphs [0002], while the flash interface is not explicitly shown, the controller is stated to interface with the flash memory array meaning a flash interface has to be present), they also teach all the limitations to claim 16; therefore the rejection to claim 5 also applies to claim 16.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Memblaze as applied to claims 1, 8, and 14 above, and further in view of Hyun et al. (US PGPub 2014/0059406, hereafter referred to as Hyun).
Regarding claim 6, Thompson and Memblaze teach all the limitations of claim 1. Thompson and Memblaze do not teach driving the flash interface to program data sent by the host into the pSLC blocks of the LUNs using an interleave page programming after detecting that the electronic apparatus has suffered the SPO.
Hyun teaches driving the flash interface to program data sent by the host using an interleave page programming (Paragraph [0141], states that data can be programmed using an interleaved programming order. Paragraph [0137], shows the memory device is a flash memory). Since both Thompson/Memblaze and Hyun teach programming data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the write operation of Thompson and Memblaze with that of Hyun to obtain the predictable result of driving the flash interface to program data sent by the host into the pSLC blocks of the LUNs using an interleave page programming after detecting that the electronic apparatus has suffered the SPO.
Regarding claim 13, claim 13 is the computer readable medium claim associated with claim 6. Since Thompson and Memblaze teach all the limitations to claim 6, they also teach all the limitations to claim 13; therefore the rejection to claim 6 also applies to claim 13.
Regarding claim 20, claim 20 is the apparatus claim associated with claim 6. Since Thompson, Memblaze, and Kotte teach all the limitations to claim 6 and Thompson further teaches a host interface; a flash interface; and a processing unit coupled to the host interface and the flash interface (Fig. 1 and 2A and Paragraphs [0002], while the flash interface is not explicitly shown, the controller is stated to interface with the flash memory array meaning a flash interface has to be present), they also teach all the limitations to claim 20; therefore the rejection to claim 6 also applies to claim 20.


Allowable Subject Matter
Claims 10 and 18 are objected (over the prior art. It is still rejected under Double patenting) to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132